In re Confidential Party — Other (s);— Applying for Reconsideration of an Order of this Court dated January 8, 2003; Peti*1079tion for Reinstatement to Active Status from Disability Inactive Status.
Not considered. Insofar as the application seeks reconsideration of this Court’s January 8, 2003 order, it is untimely. Insofar as the application seeks transfer to active status, it is premature under Supreme Court Rule XIX, Sec. 22(G)(2), as less than one year has elapsed since this Court’s January 8, 2003 order.